Case: 1:18-cv-02342 Document #: 108 Filed: 01/07/20 Page 1 of 1 PageID #:1190

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jose Juan Maysonet, Jr.
                                   Plaintiff,
v.                                                     Case No.: 1:18−cv−02342
                                                       Honorable Mary M. Rowland
Reynaldo Guevara, et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 7, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: Hearing held on
Non−party Alfredo Gonzalez's motion to quash subpoena [96] and Non−party Justino
Cruz's motion to quash subpoena [98]. For the reasons stated on the record, the motions
are granted in part. The Court narrows the documents subject to subpoena to: (1) contact
deletion/addition determinations; (2) visitor logs; (3) visitor requests; (4) telephone call
logs and (5) telephone contact lists. This applies to all institutes within the IDOC and
includes documents dating back to 1/1/1995. Status hearing set for 2/5/20 is stricken and
reset to 3/19/20 at 9:00am. The court notes fact discovery is set to close on 3/27/20.
Parties should be prepared to report whether that is a firm date. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
